      Case 1:21-cv-03065-SMJ     ECF No. 29     filed 07/21/21   PageID.369 Page 1 of 11




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

2
                                                                       Jul 21, 2021
3                        UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     STEPAN VAKULICH, individually;              No. 1:21-cv-03065-SMJ
5    PETRO DERKACH, individually;
     B.D., a minor child, by and through         ORDER GRANTING PLAINTIFFS’
6    Petro Derkach, as Guardian/Natural          MOTION TO REMAND AND
     parent of minor child; and V.D., a          DENYING DEFENDANTS’
7    minor child, by and through Petro           MOTION TO COMPEL
     Derkach, as Guardian/Natural parent
8    of minor child,

9                             Plaintiffs,

10               v.

11   TANGELARENEE FREEMAN and
     “JOHN DOE” FREEMAN; and INTRA
12   CITY DISPATCH, INC., a domestic
     profit corporation doing business in the
13   State of Washington,

14                            Defendants.

15

16         Before the Court is Plaintiffs’ Motion to Remand Case to State Court, ECF

17   No. 5, and Defendants’ Motion to Compel Discovery, ECF No. 9. Plaintiff sued

18   Defendants in Kittitas County Superior Court for negligence arising out of a car

19   accident. ECF No. 1-1. Defendants removed the case to federal court on May 7,

20   2021 based on diversity jurisdiction. ECF No. 1.


     ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND AND DENYING
     DEFENDANTS’ MOTION TO COMPEL – 1
         Case 1:21-cv-03065-SMJ   ECF No. 29    filed 07/21/21   PageID.370 Page 2 of 11




1            Plaintiff argues that this Court should remand this matter to state court

2    because this Court does not have subject-matter jurisdiction. Having reviewed the

3    record and pleadings in this matter, this Court is fully informed and grants the

4    Motion for Remand and denies the Motion to Compel.

5                                   LEGAL STANDARD

6            “Federal courts are courts of limited jurisdiction. They possess only that

7    power authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co.

8    of Am., 511 U.S. 375, 377 (1994). A defendant may remove an action from state

9    court to federal court when “the district courts of the United States have original

10   jurisdiction.” 28 U.S.C. § 1441(a). “The notice of removal of a civil action or

11   proceeding shall be filed withing 30 days after the receipt by the defendant, through

12   service or otherwise, of a copy of the initial pleading.” 28 U.S.C. § 1446(b)(1). “[I]f

13   the case stated by the initial pleading is not removable, a notice of removal may be

14   filed within thirty days after receipt by the defendant, through service or otherwise,

15   of a copy of an amended pleading, motion, order, or other paper from which it may

16   first be ascertained that the case is one which is or had become removable.”1 28

17
     1
      The time for removal under 28 U.S.C. § 1446 “is imperative and mandatory, must
18   be strictly complied with, and is to be narrowly construed.” United States ex rel.
     Walker v. Gunn, 511 F.2d 1024, 1026 (9th Cir. 1975); see also O’Halloran v. Univ.
19   of Wash., 856 F.2d 1375, 1380 (9th Cir. 1988) (“[S]ection 1441 is strictly construed
     against removal.”). Although courts have, as Defendants point out, recently
20   “softened the strictness” of this principle, the underlying federalism concerns
     remain. See Myer v. Nitetrain Coach Co., 459 F. Supp. 2d 1074, 1076 (W.D. Wash.

     ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND AND DENYING
     DEFENDANTS’ MOTION TO COMPEL – 2
      Case 1:21-cv-03065-SMJ       ECF No. 29    filed 07/21/21   PageID.371 Page 3 of 11




1    U.S.C. § 1446(b)(3).2 Courts must employ a “strong presumption against removal

2    jurisdiction” and must reject federal jurisdiction “if there is any doubt as to the right

3    of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.

4    1992) (citation omitted). The party seeking removal “has the burden to prove, by a

5    preponderance of the evidence, that removal is proper.” Geographic Expeditions,

6    Inc. v. Estate of Lhotka, 599 F.3d 1102, 1106–07 (9th Cir. 2010). “If at any time

7    before final judgment, it appears that the district court lacks subject matter

8    jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

9          District courts “shall have original jurisdiction of all civil actions where the

10   matter in controversy exceeds the sum or value of $75,000 . . . and is between

11   citizens of different states.” 28 U.S.C. § 1332. The removing defendant must show

12   that the case meets the $75,000.00 amount-in-controversy requirement. See 28

13   U.S.C. §§ 1332(a), 1446(c); Geographic Expeditions, Inc., 599 F.3d at 1106–07. In

14   general, the defendant’s notice of removal need only include a plausible allegation

15   that the amount in controversy exceeds the jurisdictional threshold. See Dart

16   Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 553–54 (2014). But if the

17

18   2006) (citing Murphy Bros. Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 355
     (1999).
19   2
       “A case may not be removed under subsection (b)(3) on the basis of jurisdiction
     conferred by section 1332 more than 1 year after commencement of the action,
20   unless the district court finds that the plaintiff has acted in bad faith in order to
     prevent a defendant from removing the action.” 28 U.S.C. § 1446(c)(1).

     ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND AND DENYING
     DEFENDANTS’ MOTION TO COMPEL – 3
         Case 1:21-cv-03065-SMJ    ECF No. 29   filed 07/21/21   PageID.372 Page 4 of 11




1    plaintiff challenges the defendant’s allegation regarding the amount in controversy,

2    the removing defendant bears the burden to demonstrate jurisdiction by a

3    preponderance of the evidence. See id.; Geographic Expeditions, 599 F.3d at 1106–

4    07.

5                                       DISCUSSION

6    A.      Defendants have not shown that the amount in controversy exceeds
             $75,000 per Plaintiff3
7

8            In Washington State, plaintiffs cannot include a statement of damages in their

9    complaint. Wash. Rev. Code § 4.28.360. Defendants will thus in many cases have

10   to look beyond the complaint to determine whether the amount in controversy

11   exceeds the jurisdictional amount. “A settlement letter is relevant evidence of the

12   amount in controversy if it appears to reflect a reasonable estimate of the plaintiff’s

13   claim.”4 Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002). In this case,

14   Plaintiffs’ demand letter, sent to defense counsel before filing their Complaint in

15   state court, demanded $60,040.83 in damages for Plaintiff Vakulich and $50,398.13

16
     3
       Neither party disputes that complete diversity exists between Plaintiffs and
17   Defendants. See ECF Nos. 1, 5; see also Carden v. Arkoma Assocs., 494 U.S. 185,
     187 (1990).
18   4
       The Ninth Circuit “reject[ed] the argument that Fed. R. Evid. 408 prohibits the use
     of settlement offers in determining the amount in controversy. Rule 408 disallows
19   use of settlement letters to prove ‘liability for or invalidity of the claim or its
     amount.’ . . . Rule 408 is inapplicable because this evidence was not offered to
20   establish the amount of [Defendants’] liability, but merely to indicate [Plaintiffs’]
     assessment of the value” of their claims. Cohn, 281 F.3d at 840 n.3.

     ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND AND DENYING
     DEFENDANTS’ MOTION TO COMPEL – 4
          Case 1:21-cv-03065-SMJ   ECF No. 29    filed 07/21/21   PageID.373 Page 5 of 11




1    in damages for Plaintiff Derkach—including general damages for pain and

2    suffering, disability, and loss of enjoyment of life. ECF No. 8 at 39–40, 48. Each

3    demand is well below the jurisdictional amount. Given that settlement demand

4    letters often inflate a plaintiff’s claims, the demand letter in this case appears to

5    show that Plaintiffs value their claims below the jurisdictional amount. See Cohn,

6    281 F.3d at 840; see also Babcock v. ING Life Ins. & Annuity Co., No. 12-CV-5093-

7    TOR, 2012 U.S. Dist. LEXIS 126091, at *6 (E.D. Wash. Sept. 5, 2012);

8    Echelbarger v. Brookdale Living Cmtys. Of WA-PP, LLC, No. CV-10-401-RHW,

9    2010 U.S. Dist. LEXIS 131738, at *3 (E.D. Wash. Dec. 2, 2010).

10            Defendants point to Plaintiffs’ refusal to admit that all their injuries have

11   resolved and other allegations of lasting injuries as evidence that the amount in

12   controversy exceeds the amount in the demand letter. ECF No. 26 at 5, 8–9; see

13   also ECF No. 15-3 at 5, 12; ECF No. 1-1 at 3–4. But without more, the Court finds

14   that Defendants have not shown, by a preponderance of the evidence, that the

15   amount in controversy meets the jurisdictional requirement. On the record before

16   this Court, this case is not removable, and Defendants have not received any “other

17   paper from which it may be ascertained that the case is one which is or has become

18   removable.” See 28 U.S.C. § 1446(b)(3). If Defendants received any such paper,

19   the thirty-day period for removal would start to run at that time. Id.

20   //


     ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND AND DENYING
     DEFENDANTS’ MOTION TO COMPEL – 5
      Case 1:21-cv-03065-SMJ      ECF No. 29    filed 07/21/21   PageID.374 Page 6 of 11




1    B.    The Court declines to permit discovery related to the jurisdictional
           amount
2

3          Defendants are correct that this Circuit’s precedent allows consideration of

4    “summary-judgment-type evidence relevant to the amount in controversy” on a

5    motion to remand. See Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377

6    (9th Cir. 1997). And “some courts have suggested that it may be appropriate to

7    allow discovery relevant to the jurisdictional amount prior to remanding.” Gibson

8    v. Chrysler Corp., 261 F.3d 927, 948 (9th Cir. 2001). But even if the Court can

9    allow such discovery, case law does not require it. See Abrego v. Dow. Chem. Co.,

10   443 F.3d 676, 691 (9th Cir. 2006) (“[A]n appellate court will not interfere with the

11   trial court’s refusal to grant [jurisdictional] discovery except upon the clearest

12   showing that the dismissal resulted in actual and substantial prejudice to the

13   litigant.” (quoting Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406,

14   430 n.24 (9th Cir. 1977) (alteration in original)). This discretion is consistent with

15   the importance of “guarding against premature and protective removals and

16   minimizing the potential for a cottage industry of removal litigation.” Id. (quoting

17   Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005).

18         The Court considers both parties’ failure to comply with procedural

19   requirements. First, Plaintiffs failed to respond to Defendants’ request for a

20   statement of damages under Washington Revised Code § 4.28.360 within the


     ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND AND DENYING
     DEFENDANTS’ MOTION TO COMPEL – 6
          Case 1:21-cv-03065-SMJ   ECF No. 29    filed 07/21/21   PageID.375 Page 7 of 11




1    prescribed fifteen days. See ECF No. 8 at 50–51, 54–55; ECF No. 27. Plaintiffs

2    have not provided an adequate explanation for this failure. See ECF Nos. 14, 27 &

3    28. But Defendants failed to certify in their motion to compel that they “in good

4    faith conferred or attempted to confer with the other affected parties in an effort to

5    resolve the dispute without court action.” See ECF No. 9; see also LCivR 37; Fed.

6    R. Civ. P. 37; Fed. R. Civ. P. 26. Although Defendants assert that discussions to

7    authorize discovery would be futile, such bold determinations do not alleviate the

8    requirements of the procedural rules. See ECF No. 27. Additionally, Defendants did

9    not limit their discovery requests to the issue of damages. See ECF No. 8 at 58–

10   109. Instead, the general interrogatories discuss a variety of issues related to both

11   liability and damages in this case.

12            As described above, Plaintiffs’ demand letter sought a settlement well below

13   the jurisdictional amount. Even though Plaintiffs did not respond to the request for

14   a statement of damages in state court, Defendants’ removal was premature. See

15   Abrego, 443 F.3d at 691 (“On these facts, it is well within the court’s discretion to

16   remand to state court rather than ordering jurisdictional discovery, with the

17   knowledge that later-discovered facts may prompt a second attempt at removal.”).

18   The Court therefore declines to order discovery in this case and remands on the

19   record before it.

20   //


     ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND AND DENYING
     DEFENDANTS’ MOTION TO COMPEL – 7
      Case 1:21-cv-03065-SMJ     ECF No. 29    filed 07/21/21   PageID.376 Page 8 of 11




1    C.    Attorney Fees

2          1.     Motion to Remand

3          Plaintiffs ask that this Court to award attorney fees and costs associated with

4    the motion to remand. ECF No. 5 at 9–10. Under 28 U.S.C. § 1447(c), “an order

5    remanding the case may require payment of just costs and any actual expenses,

6    including attorney fees, incurred as a result of the removal.” (emphasis added).

7    “Absent unusual circumstances, courts may award attorney’s fees under § 1447(c)

8    only where the removing party lacked an objectively reasonable basis for seeking

9    removal. Conversely, when an objectively reasonable basis exists, fees should be

10   denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 140 (2005) (emphasis

11   added).

12         This Court must decide, then, not “whether removal was improper, but on the

13   reasonableness of removal.” Madrid v. Mitchell Int’l Inc, No. 2:20-cv-382-RSL-

14   DWC, 2020 U.S. Dist. LEXIS 138682, at *11 (W.D. Wash. June 25, 2020) (citing

15   Martin, 546 U.S. at 137, 141). Removal is thus not objectively unreasonable solely

16   because the removing party was unsuccessful, “or else attorney’s fees would always

17   be awarded whenever remand is granted.” Lussier v. Dollar Tree Stores, Inc., 518

18   F.3d 1062, 1065 (9th Cir. 2008). Instead, this Court must decide “whether the

19   relevant case law clearly foreclosed the defendant’s basis for removal” Id. at 1066.

20


     ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND AND DENYING
     DEFENDANTS’ MOTION TO COMPEL – 8
      Case 1:21-cv-03065-SMJ        ECF No. 29   filed 07/21/21   PageID.377 Page 9 of 11




1          Defendants removed this case in a misguided attempt to preserve their ability

2    to do so, because thirty days had nearly elapsed since Plaintiffs served them with

3    the Complaint. See ECF No. 7 at 9; see also ECF No. 1. Defendants did so because

4    Plaintiffs did not respond to their request for a statement of damages within fifteen

5    days as required by statute. See Wash. Rev. Code § 4.28.360. Because Plaintiffs did

6    not provide an adequate explanation for this failure and because this Court finds

7    Defendants’ interpretation of the deadline in 28 U.S.C. § 1446 reasonable, the Court

8    declines to grant attorney fees for the motion to remand.

9          2.     Motion to Compel

10         Under Federal Rule of Civil Procedure 37, the Court

11         must, after giving an opportunity to be heard, require the movant, the
           attorney filing the motion, or both to pay the party or deponent who
12         opposed the motion its reasonable expenses incurred in opposing the
           motion, including attorney’s fees. But the court must not order this
13         payment if the motion was substantially justified or other circumstances
           make an award of expenses unjust.
14

15   Fed. R. Civ. P. 37(a)(5)(B).

16         Accordingly, by no later than one week from the date of this Order, Plaintiffs

17   may file an accounting of costs and fees incurred in responding to the motion to

18   compel. By no later than two weeks from the date of this Order, Defendants may

19   file any opposition to the payment of fees or the award requested. By no later than

20   one week after Defendants file any opposition, Plaintiffs may file a reply.


     ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND AND DENYING
     DEFENDANTS’ MOTION TO COMPEL – 9
      Case 1:21-cv-03065-SMJ   ECF No. 29   filed 07/21/21   PageID.378 Page 10 of 11




1          Accordingly, IT IS HEREBY ORDERED:

2          1.   Plaintiffs’ Motion to Remand Case to State Court, ECF No. 5, is

3               GRANTED.

4          2.   Defendants’ Motion to Compel Discovery, ECF No. 9, is DENIED.

5          3.   This case is REMANDED to state court.

6          4.   Plaintiffs’ request for attorney fees associated with the motion to

7               remand, ECF No. 5 at 9–10, is DENIED.

8               A.    All parties shall bear their own costs and attorney fees

9                     associated with the motion to remand.

10         5.   Plaintiffs may file an accounting of the costs and fees associated with

11              the motion to compel, ECF No. 9, by no later than one week from

12              the date of this Order.

13              A.    Defendants may file any opposition to the payment of fees or

14                    the amount requested by no later than two weeks from the

15                    date of this Order.

16              B.    Plaintiffs may file any reply by no later than one week after

17                    Defendants file their opposition.

18         6.   All pending motions are DENIED AS MOOT.

19         7.   All hearings and other deadlines are STRICKEN.

20   //


     ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND AND DENYING
     DEFENDANTS’ MOTION TO COMPEL – 10
     Case 1:21-cv-03065-SMJ      ECF No. 29   filed 07/21/21   PageID.379 Page 11 of 11




1          8.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 21st day of July 2021.

5                       _________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND AND DENYING
     DEFENDANTS’ MOTION TO COMPEL – 11
